Citation Nr: 1312953	
Decision Date: 04/18/13    Archive Date: 05/02/13

DOCKET NO.  11-20 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a back disability, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Fitch, Counsel

INTRODUCTION

The Veteran served on active duty from April 1991 to December 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from decisions of the Atlanta (Decatur), Georgia, Department of Veterans' Affairs (VA) Regional Office (RO).  

In December 2009, the RO determined that the Veteran had submitted new and material evidence to reopen the claim for service connection for a back disability.  The RO received a number of subsequent communications from the Veteran, which it took to be requests for reconsideration.  The RO issued a number of subsequent decisions culminating in September 2010, when it determined that the Veteran had not submitted new and material evidence to reopen the claim.

The statement of the case shows that the RO considered the appeal to have arisen from the December 2009 decision, but that it considered the notice of disagreement to have been received in January 2011.  Inasmuch as the Veteran's earlier communications indicate a desire to appeal the December 2009 decision; his appeal is deemed to arise from that decision.

In December 2011, the appellant testified at a videoconference hearing before the undersigned; a transcript is associated with the record.   

In February 2012, the Board reopened the matter, and remanded the claim for further development.  

The Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the appellant's claim based upon all relevant evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A low back disability including spinal stenosis, degenerative arthritis, and herniated disc, did not have had its onset in service, within one year of service, and is not otherwise a result of active military service or a service-connected disability. 


CONCLUSION OF LAW

A low back disability including spinal stenosis, degenerative arthritis, and herniated disc, was not incurred in or aggravated by the Veteran's active military service, nor is such disability presumed to have been incurred in service or as a result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112(a) (West 2002); 38 C.F.R. §§ 3.6, 3.303, 3.307, 3.309, 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA.

VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  VA will also assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Letters dated in February and May 2010 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The letters notified the Veteran of the evidence and information necessary to substantiate his claim and informed the Veteran of his and VA's respective responsibilities in obtaining that evidence and of the elements of a claim, including ratings and effective dates.  The Board concludes, after reviewing all evidence of record that the preponderance of the evidence is against the Veteran's claim adjudicated herein.  As such, any questions as to the appropriate disability rating or effective date to be assigned to the claim are rendered moot; and no further notice is needed.  

In addition, the Veteran's service records, and post-service medical records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been provided with VA examinations and other expert medical opinions in connection with his claim.  And he was afforded the opportunity to testify at a hearing before the Board in December 2011.  There is no indication in the record that any additional evidence, relevant to the claim decided herein, is available and not part of the claims file.  

The Board's remand sought to afford the Veteran an examination in order to obtain an adequate medical opinion.  The Veteran was afforded a new examination; but after finding deficiencies in the resulting report, the Board undertook remedial action by obtaining an expert opinion through the Veterans Health Administration (VHA).  Together, the opinions contain the information sought in the remand, and there has now been substantial compliance with the remand instructions.  Cf. Stegall v. West, 11 Vet. App. 268 (1998).

In a January 2013 opinion obtained through VHA, a physician noted that it was beyond his expertise as a neurosurgeon to say whether a cane would increase pain in the low back, and that a rehabilitation physician might have more experience with that sort of complaint.  The evidence indicates that the Veteran uses a cane for back pain, rather than the service connected foot disabilities.  Hence, it would not matter to the outcome of the appeal whether the cane caused additional back pain, and further opinion is not required.

The United States Court of Appeals for Veterans Claims has interpreted the provisions of 38 C.F.R. § 3.103(c)(2) as imposing two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam).  At the Veteran's hearing the issues were identified.  There was a discussion of possible evidence that could substantiate the claims.  Questioning at the hearing resulted in the remand for better examinations.  The Bryant requirements were thereby complied with.

Since there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless and will proceed with the adjudication of the Veteran's claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

II.  Analysis

Applicable law provides that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may also be granted for certain chronic diseases, such as arthritis, when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995); 38 C.F.R. § 3.303(a).  

The existence of a current disorder is the cornerstone of a claim for VA disability compensation.  Degmetich v. Brown, 104 F. 3d 1328 (1997) (interpretation of 38 U.S.C.A. § 1110 and 38 U.S.C.A. § 1131 as requiring the existence of a present disorder for VA compensation purposes cannot be considered arbitrary and decision based on that interpretation must be affirmed); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  That a condition or injury occurred in service alone is not enough.  There must be disability resulting from that condition or injury.  In the absence of proof of a present disability, there can be no valid claim or the grant of the benefit.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  See also McLain v. Nicholson, 21Vet. App. 319, 321 (2007) (the requirement that a claimant have a current disability before service connection may be awarded for that disability is also satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present at the time of the claims adjudication).

Under § 3.303(b), an alternative method of establishing the second and/or third elements in a claim based on a chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  Continuity of symptomatology may establish service connection where a chronic disease under 38 C.F.R. § 3.309(a) shown as such in service or within the presumptive period, manifests at a later date.  38 C.F.R. § 3.303(b).  Continuity of symptomatology is required where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.   Id.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  

Lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (vacating a decision that stated categorically that a valid medical opinion was required to establish nexus and that a lay person was not competent to provide testimony); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (lay evidence can be competent and sufficient to establish a diagnosis of the lay person is reporting a contemporaneous medical diagnosis); see also Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

It is the Board's responsibility to evaluate the entire record on appeal.  38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he is entitled to service connection for a low back disability, to include as secondary to service-connected bilateral pes planus with plantar fasciitis.

The medical evidence consists of the Veteran's service records, outpatient treatment records, and multiple VA and independent examination reports.

A May 1993 VA examination showed that the Veteran reported that he had had an old back strain, but that his symptoms were resolved.

The Veteran testified before the Board that he fell during a training exercise while on active duty and landed on his feet, injuring his back.  He indicated that his injury was misdiagnosed in service.  In addition, new evidence added to the record prior to the February 2012 Board decision, reflects that the Veteran currently has a diagnosed lumbar spine disorder.  

October and December 2009 magnetic resonance imaging (MRI) studies revealed mild degenerative changes in the mid to lower lumbar spine, with varying degrees of stenosis.  A December 2009 VA medical record reflects the assessment of a left L4 nerve abutment with herniated nucleus pulposus and L4-5 annular tear.  A June 2010 VA examination report reflected a diagnosis of lumbar strain, with subjective factors of pain and objective factors of lumbar tenderness with limitation of motion.

In addition a VA physician and assistant professor of internal medicine, A. Iglesias, M.D., provided a December 2009 opinion that the Veteran's current "lower back pain" was at least as likely as not related to an injury to his back in active service.  He did not provide further explanation.

In February 2010, Dr. Iglesias wrote that it was at least as likely as not that the Veteran's "lower back pain" and uneven gait was related to service connected plantar fasciitis and pes planus.  Again, he did not elaborate.

At a VA examination in June 2010, the examiner opined that the current diagnosis pertaining to the back was not service related because there was evidence in the medical record that explained the "non-relationship."  However, this examiner was not asked to provide an opinion as to whether the Veteran's lumbar spine disability was caused or aggravated by his service-connected bilateral foot disabilities.

The Veteran's claims file was provided to another VA examiner in March 2011, with instructions to review the claims file and to provide an opinion as to whether the Veteran's current back condition was incurred during his military service and, if not, if it was proximately caused by his service-connected bilateral pes planus and plantar fasciitis.  The requested opinion was rendered in March 2011.  

The March 2011 examiner opined that the Veteran's current low back condition was not caused by or a result of or incurred during the Veteran's military service.  The examiner also opined that it was less likely as not that the Veteran's current low back condition was proximately caused by or a result of his service-connected bilateral pes planus and plantar fasciitis.  

Regarding the connection between the lower back and his service-connected bilateral foot disorders, the March 2011 examiner opined that there would need to be significant difficulty in walking and imbalance to produce back problems secondary to foot problems, and there was no evidence of this.  The examiner noted that, furthermore, the type of condition that an imbalance would produce would be degenerative joint disease in the lumbosacral spine area, and that the Veteran had been suffering from a herniated nucleus pulposus, which was generally not associated with foot conditions.

The claims file, however, includes a November 2009 VA examination, provided to evaluate the Veteran's service-connected bilateral foot disorders, which reflects that the Veteran described pain that occurred while he was walking that, at times, would shoot from his feet, through his knees to his back, causing him to fall.  The VA foot examiner noted that the Veteran had a walking cane, due to his bilateral foot disabilities, at only 37 years old; and that at 38 he would need crutches and would be in a wheelchair by 40.  

The claims file also includes October and December 2009 MRI studies which revealed degenerative changes in the Veteran's lumbar spine.  The VA examiner who provided the March 2011 opinion noted that the Veteran's X-rays revealed a normal spine, but he did not comment on the results of these MRI studies.

As such, the Board in February 2012 found that another VA examination was needed.  

The Veteran underwent another VA examination in April 2012 which yielded a diagnosis of low back L4-S1 facet arthrosis and degenerative disc disease with mechanical dysfunction.  The examiner concluded that the current lumbar spine disability was not related to the in-service upper back pain in 1992, as such was shown to have resolved in 1993, and that his current  low back condition did not become significant until the late-2000s.  

The examiner further noted that the Veteran's current lumbar spine disability involved degenerative changes of the L4-S1 discs that were many of the same changes in 45% of the similarly-aged population.  Based on this finding, the examiner concluded that during treatment for foot complaints, a significant gait disturbance, enough to cause a biologically plausible effect on the low back, was not reported by medical professionals, except as was found in some advocacy notes which opined a relationship between the feet causing the back condition without adequate citation to chart or document or proven causations to support their opinions.  

The examiner found no indication that the current back disability had anything to do with service and there was "no hard proof" that the foot condition affected the long post-service/nonservice-related back degeneration.  It was also noted during the course of the examination, that the Veteran's feet were flexible and that, when the Veteran was distracted, the feet were not tender.  Despite the bitter complaints of foot pain and 10 years of prescriptions, the examiner doubted that there was significant foot pain.  

After this examination, the Board requested the expert medical opinion through VHA, which was provided in July 2012. The VHA physician indicated that the Veteran's claims file had been reviewed in connection with the report.  He noted that the Veteran had documentation in his service treatment records of strain to the upper back in April 1992.  In July 1993, however, he was found on examination to have normal back and negative x-rays.  It was indicated that the condition had resolved.  The examiner also noted that the Veteran complained of ongoing back problems and was noted to have various diagnoses, including spinal stenosis, degenerative arthritis, and herniated disc.  He observed that the April 2012 examiner had concluded that the lumbar spine disability was not related to the in-service notation of upper back pain and was not secondary to his service-connected foot condition.  

It did not, however, address the aggravation component.  The examiner was asked to address three questions.  After review, it was concluded that (i) it was less likely as not that the Veteran's current lumbar spine disability was due to or related to service, including the Veteran's contention that he fell in service from a rope bridge, (ii) it as less likely as not that the Veteran's lumbar spine disability was caused by or the result of his service-connected bilateral pes planus and plantar fasciitis, and (iii) it as less likely as not that the Veteran's service-connected bilateral pes planus and plantar fasciitis aggravated his back condition beyond its natural progression.  

The examiner explained that the 1993 VA examination clearly showed that he had a normal physical examination.  His symptoms had resolved and his x-ray was normal.  In addition, a review of the records, VA examinations, and x-rays showed that this condition was more consistent with naturally-occurring degenerative process and not directly related to injury in service.  With respect to the relationship to the Veteran's service-connected bilateral pes planus and plantar fasciitis, the examiner stated that the medical literature did not support a conclusion that the foot conditions directly caused the Veteran's back problems.  In addition, the Veteran's examination showed that the feet were not severely deformed and did not cause severe limp.  

Finally, the examiner indicated that chronic foot problems can at times cause flare-ups in a back condition, but the medical literature did not support that the Veteran's service-connected foot disabilities would, without major deformity, aggravate a back condition beyond its natural progression.  The examiner found that the letters from Dr. A to the contrary had no supporting rationale for their conclusions.  

The Board, noted Dr. Iglesias's report that the Veteran had an uneven gait (despite other clinical evidence and VA examination findings to the contrary), and that the Veteran had been issued a cane.  The Veteran had also testified at the December 2011, hearing that the cane was issued due to his back condition.  

As such, an additional medical opinion was sought to address whether the Veteran has a gait disturbance or imbalance, and opine on whether the use of the cane and any altered/uneven gait would aggravate (permanently worsen beyond natural progression) the Veteran's lumbar status spine disability.  The examiner was asked to discuss the issuance of the cane in September 2009, the January 2010 podiatrist note, the February 2010 note from Dr. A regarding uneven gait, and the findings from the VA examinations.  

The medical opinion was provided dated January 2013.  The examiner stated that the Veteran's claims file had been reviewed in connection with the report.  The examiner indicated that he was not able to find documentation of an abnormal gait or imbalance.  Treatment notes dated in August and November 2009, and March 2010 recorded normal gait and stance.  Other records were cited and indicted to show no evidence of any significant gait disturbance.  The only record of abnormal gait was a brief letter from Dr. Iglesias in February 2010 which stated that the Veteran had low back pain and uneven gait.  The examiner noted that the Veteran was issued a cane in September 2009 and given training in its use.  The examiner indicated that it would be appropriate to issue a cane to help off-load and alleviate foot pain. The examiner stated, however, that he did not know of any literature that directly related to the use of a cane to increased back pain.  The January 2010 podiatry report was noted to state that the foot injury could increase pain in the ankles, knees, and back.  The examiner declined to address this observation.  

Analysis

The evidence in favor of the Veteran's claim consists mainly of his reports suggesting a continuity of symptomatology since service, and the opinions of Dr. Iglesias.

An adequate a medical opinion must contain, not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008). 

Dr. Iglesias has provided opinions that are favorable to the Veteran's claim, but these do not include any rationale, and they are somewhat contradictory inasmuch as one opinion attributes the current back disability to in-service injuries, while the other attributes it to the service connected foot disabilities.  In one statement, Dr. Iglesias mentions an abnormal gait and the need for a cane due to the foot disabilities, but the clinical records are not consistent with this history, and the Veteran's testimony was that the cane was for the back, not the foot disabilities.  Given these deficiencies, Dr. Iglesias' opinions are of little probative value.

The Veteran's reports of a continuity of back symptoms since in-service injuries are competent; but the credibility of the reports must also be assessed.  Jandreau.  His reports of continuity, made during the course of the current appeal are contradicted by the service treatment records that include his reports that symptoms had resolved; and by the 1993 VA examination report, which shows he reported that his back symptoms had resolved.  Examination reports during the current appeal show that the Veteran reported pain, which was not borne out when he was distracted.  The contradictions in the Veteran's history, and the demonstrated unreliability of some of his reports on current examinations, render his reports of a continuity of symptomatology incredible.

There is no other evidence of a continuity of symptomatology.  The clinical record shows that the current back disability was demonstrated years after service.

The remainder of the medical opinions in this case are to the effect that there is no direct link between the current back disabilities and service, and no relationship between the low back disability and the Veteran's service connected foot disabilities.  

Consistent with the opinions of VA examiners and the opinions obtained through VHA, the clinical evidence does not indicate that the Veteran has any gait disturbance that could cause or aggravate his back disability.  As pointed out in the most recent VHA opinion, the Veteran was found to have a normal gait during treatment in 2009.

The opinions of the VA examiners had some deficiencies as discussed above but are also more probative than Dr. Iglesias opinion because they included a rationale and considered an accurate history with regard to theories of direct service connection or service connection on the basis that the service connected foot disabilities were the proximate cause of the claimed back disabilities.  

The VHA opinions are highly probative with regard to the question of whether the service connected foot disabilities aggravate the back disability; because the examiner ultimately considered an accurate history, including the Veteran's contentions and testimony and provided a detailed rationale.

Service connection would not be warranted on a presumptive basis, because as just discussed the evidence is against a finding that the current back disabilities were present in service or for years therafter.  38 U.S.C.A. § 1112(a): 38 C.F.R. §§ 3.303(b), 3.307, 3.309.

In summary, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  Because the preponderance of the evidence is against the claim, reasonable doubt does not arise and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, including spinal stenosis, degenerative arthritis, and herniated disc, is denied.





____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


